                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF TEXAS
                                   AMARILLO DIVISION

MANUEL GUERRA,                                     §
                                                   §
        Petitioner,                                §
                                                   §
v.                                                 §            2:18-CV-191-D
                                                   §
JOEL RICHARDSON, Sheriff,                          §
Randall County, Texas,                             §
                                                   §
        Respondent.                                §


                                               ORDER

        After making an independent review of the pleadings, files, and records in this case, the May

16, 2019 findings, conclusions, and recommendation of the magistrate judge, and petitioner’s

untitled pleading filed on May 23, 2019 and his May 30, 2019 motion seeking leave to object to

magistrate’s finding, conclusions and recommendation, the court concludes that the magistrate

judge’s findings and conclusions are correct. It is therefore ordered that petitioner is granted leave

to object, that petitioner’s objections are overruled, that the recommendation of the magistrate judge

is adopted, and that the petition for habeas corpus relief pursuant to 28 U.S.C. § 2241 is denied.

        Considering the record in this case, the court denies a certificate of appealability insofar as

a certificate of appealability is needed. The court adopts and incorporates by reference the

magistrate judge’s findings, conclusions, and recommendation filed in this case in support of its

finding that the petitioner has failed to show (1) that reasonable jurists would find this court’s

“assessment of the constitutional claims debatable or wrong,” or (2) that reasonable jurists would

find “it debatable whether the petition states a valid claim of the denial of a constitutional right” and

“debatable whether [this court] was correct in its procedural ruling.” Slack v. McDaniel, 529
U.S.473, 484 (2000).

       If petitioner files a notice of appeal,

       ( )     petitioner may proceed in forma pauperis on appeal.

       (X)     petitioner must pay the $505.00 appellate filing fee or submit a motion to
               proceed in forma pauperis.

       SO ORDERED.

       June 6, 2019.


                                                 _________________________________
                                                 SIDNEY A. FITZWATER
                                                 SENIOR JUDGE




                                                 Page 2 of 2
